Gunby, J.
Plaintiffs sue as the judgment creditors of S. Cohn, to set aside and have declared fraudulent and simulated, four different transactions of their debtor, viz: a mortgage to his brother, a sale to his clerk, a judgment in-favor of his wife, and a sale to his brother’s book-keeper. He averred that all these transactions were collusive and the offspring of one common and combined scheme, concocted by their debtor to swindle his creditors, and to make the four parties with whom said transactions were made defendants in this suit. A plea of misjoinder of parties was filed and sustained by the District Judge, but overruled by the Circuit Court, which held that-under the allegagations, the parties wore property joined.
2. Where one defendant files an exception, the Judge cannot on trial thereof dismiss other defendants who have not complained.